2/23/2015                                                                     TDCJ Offender Details

                                                                                                      TDCJ Home           New Offender Search
        TEXAS DEPARTMENT OF CRIMINAL JUSTICE




   Offender Information Details
     Return to Search list




   SID Number:                                                            01629319
                                                                                                                  FfS 23 2fl(S
   TDCJ Number:                                                           00647619

   Name:                                                                  WARD.JEFFREY LYNN
                                                                                                              AbeMc0s(a, c/e*
   Race:                                                                  W

   Gender:                                                                M

   DOB:                                                                   1951-07-05

   Maximum Sentence Date:                                                 2098-03-01             CUMULATIVE OFFENSES

   Current Facility:                                                      WYNNE

   Projected Release Date:                                                2098-03-01

   Parole Eligibility Date:                                               2014-03-01

   Offender Visitation Eligible:                                          YES

   Information provided is updatedonce daily during weekdays and multiple times
   per day
   on visitation days. Because this information is subject to change, family
   members and
   friends are encouraged to call the unit prior to traveling for a visit.


   SPECIAL INFORMATION FOR SCHEDULED RELEASE:

   Scheduled Release Date:                                             Offender is not scheduled for release at
                                                                       this time.

   Scheduled Release Type:                                             Will be determined when release date is
                                                                       scheduled.

   Scheduled Release                                                   Will be determined when release date is
   Location:                                                           scheduled.




        Parole Review Information

    Offense History:
       Offense                                                    Sentence                             Case
http://offender.tdcj .state.tx.us/OffenderSearch/offenderDetail.action?sid=01629319                                                             1/2
2/23/2015                                                                      TDCJ Offender Details

         Date                       Offense                           Date             County          No.     Sentence (YY-
                                                                                                                  MM-DD)

      1991-06-10           UNAUTHMTR VEHICLE                       1991-07-11          CHEROKEE        11391       8-00-00


      1992-07-14       POSS CHILD PORNOGRAPHY                      1992-11-20          CHEROKEE        11965      10-00-00

      1992-07-14                AGG SEX ASLT                       1992-11-20          CHEROKEE        11965      99-00-00


      1992-07-14                AGGSEXASLT                         1992-11-20          CHEROKEE        11965      99-00-00


                                POSS OF CHILD                                                                     20-00-00
      1992-08-27                                                   1998-07-02          CHEROKEE        12045
                                PORNOGRAPHY

                       AGG SEXUAL ASSAULT OF A                                                                    20-00-00
      1992-07-08                                                   1998-07-02          CHEROKEE        12047
                                CHILD




     Return to Search list




   The Texas Department of Criminal Justice updates this information regularly to ensure that it is
   complete andaccurate, however this information can change quickly. Therefore, the information on
   this site may not reflect the true current location, status, scheduled termination date, orother
   information regarding an offender.

   For questions and comments, you may contact the Texas Department of Criminal Justice, at (936)
   295-6371 or webadmin(a)tdci.texas.aov. This information is made available to the public and law
   enforcement in the interest ofpublic safety. Any unauthorized use of this information is forbidden and
   subject to criminalprosecution.


                                                 New Offender Search                    TDCJ Home Page




 http://offender.tdcj .state.tx.us/OffenderSearch/offenderDetail.action?sid=01629319                                           2/2